904 F.2d 709
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald WRIGHT, Plaintiff-Appellant,v.Robert P. MURRIAN, U.S. Magistrate;  Katherine P. Ambrose;Stephen A. Norris;  Ned McWherter, Governor;  Thomas G.Hull, Judge;  Ronald P. Smith, Attorney;  Michael Mitchell,U.S. Attorney;  Bruce Montgomery, U.S. Marshal, Defendants-Appellees
No. 89-6182.
United States Court of Appeals, Sixth Circuit.
June 11, 1990.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and PATRICK J. DUGGAN, District Judge.*

ORDER

2
Ronald Wright, a pro se federal prisoner, appeals the district court's sua sponte dismissal of his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Wright filed this suit against several federal and Tennessee state officials requesting damages and attorney's fees in excess of "905,400,410,200,210,302,115,161,790,695, mega, mega, mega centillions and zero hundredths in U.S. legal tender."    Wright alleged that defendants have obstructed Congress, have denied him access to the courts, and have illegally confined him in federal custody without equal protection or due process of the law available under the Declaration of Independence.  Wright also alleges that defendants have violated the RICO Act of 1970.


4
The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d), finding that Wright's allegations were not only vague and conclusory, but they were also bizarre.


5
On appeal, Wright reasserts his claims and has filed an informal brief.  Defendants McWherter and Norris have filed a brief while the other defendants have notified the court they will not be filing a brief.


6
Upon review, we affirm the district court's judgment dismissing the suit as frivolous.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


7
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Patrick J. Duggan, U.S. District Judge for the Eastern District of Michigan, sitting by designation